BROCK, C.J.,
dissenting: The majority concludes that New Hampshire’s saving statute, RSA 508:10 (1997), does not apply to State law claims that turn on the same facts pleaded in a prior federal complaint, but that were not pleaded specifically in that complaint, see 28 U.S.C.A. § 1367 (1993). Because this position is inconsistent both with prior precedent and with the policy considerations underlying the saving statute, I respectfully dissent.
In Roberts v. General Motors Corp., 140 N.H. 723, 727, 673 A.2d 779, 782 (1996), we interpreted the term “action” in RSA 508:10 to mean “a lawsuit, not a cause of action or a legal claim.” The majority now narrowly limits that interpretation to the procedural context of Roberts. In Roberts, however, we never purported to limit that interpretation to the procedural context of the case. Moreover, the plain language of RSA 508:10 does not contemplate that the term “action” could mean a “lawsuit, not a cause of action or a legal claim” in one case, but strictly a legal claim in another. “[W]hen the language used in a statute is clear and unambiguous, its meaning is not subject to modification by judicial construction.” State v. Dushame, 136 N.H. 309, 314, 616 A.2d 469, 472 (1992) (quotation omitted). The majority essentially modifies the meaning of “action” in a way not expressly contemplated by the legislature.
In this case, the plaintiff clearly filed her lawsuit in a timely fashion, and the federal court granted the defendant summary judgment with prejudice only with respect to the ERISA claim, and not as to any potential State law claims. As the majority correctly observes, the federal court implicitly deferred to the State court’s determination of whether any State remedies were available. Because we clearly defined “action” in RSA 508:10 to mean a “lawsuit” and not merely a particular legal claim, and because the federal court dismissed only the ERISA claim with prejudice, I would hold that the State law claims, premised upon identical facts as the ERISA claim, were available to the plaintiff under RSA 508:10.
Moreover, we have consistently interpreted RSA 508:10 liberally, ruling that its “broad and liberal purpose is not to be frittered away by any narrow construction.” Roberts, 140 N.H. at 725, 673 A.2d at 781 (quotation omitted). The statute’s purpose is “to insure a *546diligent suitor the right to a hearing in court until he reaches a judgment on the merits.” Id. (quotation omitted). The statute does not, however, “require diligence in the sense of never making mistakes — even ‘inexcusable’ mistakes — in lawyering.” Id. at 726, 673 A.2d at 781. Rather, the statute seeks to protect “the plaintiff who has not slept on his rights.” Id. The end result of today’s ruling is to deny the plaintiff an opportunity to attain justice merely because her lawyer did not include pendant State claims arising from the same facts as her federal claim. In New Hampshire, however, “we make every effort to reach a judgment on the merits, to achieve the ends of justice unobstructed by imaginary barriers of form.” Id. at 729, 673 A.2d at 783.
The majority’s holding is clearly inconsistent with the policy considerations undergirding the saving statute. The plaintiff did not sleep on her rights but attempted to vindicate them in an appropriate forum within the limitations period. The defendant does not claim prejudice from the plaintiff’s failure to file pendant State claims. Indeed, the federal complaint provided the defendant timely notice of the need to secure and preserve evidence and to marshal witnesses. See id. at 726, 673 A.2d at 781. That the plaintiff refiled her lawsuit in State court less than two months from the filing of her ERISA claim certainly cannot be said to have prejudiced the defendant’s ability to defend itself against identical factual allegations. Because this result is contrary both to our interpretation of the express language of the saving statute and to its policy, I respectfully dissent.
HORTON, J., joins in the dissent.